PER CURIAM.
This is a disbarment proceeding. Defendant has made no appearance on appeal.
Defendant was convicted in the circuit court for Lincoln county of the crime of drawing a cheek without sufficient funds. He was also convicted in the same county of the crime of larceny by embezzlement. Judgment of conviction was entered in both cases.
ORS 9.480 provides, in part, as follows:
“An attorney may be disbarred or suspended by the Supreme Court for any of the following causes arising after his admission to practice:
“(1) Conviction of any felony or of a misde*173meanor involving moral turpitude, in either of which cases the record of his conviction is conclusive evidence.”
The Board of Governors of the Oregon State Bar recommend that the defendant be permanently disbarred. We adopt this recommendation. The defendant is permanently disbarred.
The Oregon State Bar shall have judgment for its costs and disbursements in this proceeding.